JPMorgan Chase Bank, N.A. v John (2020 NY Slip Op 08051)





JPMorgan Chase Bank, N.A. v John


2020 NY Slip Op 08051


Decided on December 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-00552 
2017-00553
2017-05874
 (Index No. 7431/11)

[*1]JPMorgan Chase Bank, National Association, respondent,
vKunjamma C. John, appellant, et al., defendants.


Hogan & Cassell, LLP, Jericho, NY (Michael Cassell of counsel), for appellant.
Adam Leitman Bailey, P.C., New York, NY (Jackie Halpern Weinstein and Jeffrey R. Metz of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Kunjamma C. John appeals from (1) an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered October 25, 2016, (2) an order of the same court, also entered October 25, 2016, and (3) an order of the same court, entered April 21, 2017. The first order entered October 25, 2016, granted those branches of the plaintiff's motion which were for leave to enter a default judgment against the defendant Kunjamma C. John and for an order of reference, and denied the cross motion of the defendant Kunjamma C. John, inter alia, pursuant to CPLR 5015(a)(4) to vacate her default in answering the complaint and to dismiss the complaint insofar as asserted against her for lack of personal jurisdiction or, in the alternative, pursuant to CPLR 317 to vacate her default in answering the complaint and pursuant to CPLR 3012(d) for leave to serve a late answer. The second order entered October 25, 2016, insofar as appealed from, granted and denied the same relief, and appointed a referee. The order dated entered April 21, 2017, insofar as appealed from, denied that branch of the motion of the defendant Kunjamma C. John which was for leave to renew her opposition to the plaintiff's motion and her cross motion.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the two orders entered October 25, 2016, and from the order entered April 21, 2017, must be dismissed because the right of direct appeal therefrom terminated with the entry of the amended judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals are brought up for review and have been considered on the appeal from the amended judgment of foreclosure and sale, in U.S. Rof III Legal Title Trust 2015-1 v John (___ AD3d ___ [decided herewith]) (see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
MASTRO, J.P., CHAMBERS, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court